COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Fuel 2 Go, LLC v. Mesa Fortune, Inc., d/b/a Mesa Food Mart

Appellate case number:    01-21-00546-CV

Trial court case number: 2021-51843

Trial court:              270th District Court of Harris County

       In December 2021, counsel for appellant D & R USA Enterprise, Inc. (D & R) filed a
motion for extension of time to file its brief and a motion to withdraw. On December 30, 2021,
this Court issued an order granting the motion for extension until February 10, 2022 and ordering
D & R to advise this Court when it had retained new counsel because a corporation may not
represent itself pro se. No notice of appearance or other notice was filed by D & R advising this
Court of the retention of new counsel.
        The Clerk of this Court sent a notice of past due brief to D & R on February 15, 2022. On
February 23, 2022, D & R filed a motion for extension. This motion was filed by counsel for Fuel
2 Go, LLC, who signed the motion as counsel for D & R. However, counsel also stated that as a
corporation D & R must be represented by counsel and requested that we grant an extension so
that “new counsel” may prepare a brief. Thus, although counsel signed the motion as counsel for
D & R, the text of the motion appears contradictory to his claim of representation of D & R. Then,
on March 21, 2022, the notice of late brief to D & R was returned as non-deliverable. Thus, the
Court requires clarification.
       If D & R has retained Azhar M. Chaudhary as its counsel, a notice of appearance of counsel
for D & R must be filed explaining that Chaudhary, who is counsel for Fuel 2 Go, is also now
appearing as counsel for D & R. See TEX. R. CIV. P. 6.1(c) (to designate new lead counsel, counsel
should file a notice of appearance). This notice shall be filed within 10 days of the date of this
order.
        Furthermore, given the confusion concerning the parties involved in this case, the Court
directs counsel Azhar M. Chaudhary to file the required docketing statement (form available on
First Court of Appeals website) setting out the parties who are appellants and appellees so that the
Court is able to discern the posture of the various parties. The fully-completed docketing statement
shall be filed within 10 days of the date of this order.
       It is so ORDERED.
Judge’s signature: ___/s/ Richard Hightower_______
                    Acting individually  Acting for the Court


Date: ___June 2, 2022____